          Case 1:20-cv-01197-MHS Document 11 Filed 02/11/21 Page 1 of 1




           In the United States Court of Federal Claims
                                         No. 20-1197C

                                   (Filed: February 11, 2021)
                                               )
 BIDON, et al.,                                )
                                               )
                         Plaintiffs,           )
                                               )
            v.                                 )
                                               )
 THE UNITED STATES,                            )
                                               )
                         Defendant.            )
                                               )

                                             ORDER

       On January 15, 2021, the parties filed a joint preliminary status report (“JPSR”),
in which the parties disagreed as to whether a stay of this matter was warranted. ECF
No. 9. The Court held a telephonic status conference on February 11, 2021 to discuss the
parties’ positions as set forth in the JPSR. See Minute Entry, Feb. 11, 2021. After
reviewing the parties’ proposed schedule in the JPSR and based on the Court’s
discussion with the parties, the Court hereby sets the following deadlines:

                          Event                                            Date
Class Discovery Commences                                 February 22, 2021

Initial Disclosures                                       March 25, 2021

Class Discovery Closes                                    July 5, 2021

Plaintiffs’ Motion for Class Certification                On or before August 6, 2021

Defendant’s Response to Motion for Class Certification    30 Days from Plaintiffs’ Motion

Plaintiffs’ Reply to Defendant’s Response                 14 Days from Defendant’s Response

        IT IS SO ORDERED.
                                                   s/Matthew H. Solomson
                                                   Matthew H. Solomson
                                                   Judge
